NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2010-seas y
oEsoRAn c. HArzr<lson,
Petitioner,
V.
OFF|CE OF PERSONNEL lVlANAGEMENT,
Respondent.
Petition for review of the |V|erit Systems Protection Board
in DC844E100127-l-1.
ON MOTlON
0 R D E R
The court considers whether Deborah G. Harrison’s petition for review should be
dismissed y
lt appears that Harrison’s petition stems from an initial decision of the lVlerit
Systerns Protection Board and that Harrison has filed a petition for review of the same
action with both the Board and this court lt appears that Harrison's petition with the
Board may have been untime|y. Harrison may not simultaneously proceed in both fora.
Therefore, if she wishes for her petition for review to proceed in this court, she must
dismiss her Board petition.'
Accordingly,
' if Harrison chooses to dismiss her Board petition and proceed in this
court, the court will review the merits of the AJ’s decision. lf she chooses to dismiss her
petition for review in this court and proceed before the Board, the Board may dismiss
her petition for review as untimely filed. |f that occurred and Harrison sought review of
the Board’s decision on timeliness in this court, our jurisdiction would be limited to
review of the timeliness issue and we would not be able to review the merits of the AJ’s
decision.

|T |S ORDERED THAT:
lt Harrison does not notify the court that she has dismissed her petition for review
before the Board within 30 days of filing of this order, this petition will be dismissed
APR 1 4 2810
Date
cc: Deborah G. Harrison
ll/lichae| N. O'Connell, Esq.
s19
20‘l0-3086- 2 -
FOR THE COURT
_ifS1Jan l-lorbalv
Jan Horbaly
Clerk
FlLED
u.s. count 0F APi>EAi.s ron
nis Fizi)eRiiL ciRcui'r
APR 1 4 2010
.lAN Hi}RBALY
CLERK